Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. By engaging a co-counsel without determining whether he would be able to perform his duties, respondent neglected the legal matter entrusted to him by the court. By being less than honest in his reasons for time extensions, respondent engaged in conduct prejudicial to the administration of justice. *543Respondent is hereby suspended from the practice of law in Ohio for six months. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
F.E. Sweeney, J., dissents and would publicly reprimand respondent.